UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2426


WEN BI CHEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 6, 2013                    Decided:   May 16, 2013


Before KING, GREGORY, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bruno Joseph Bembi, Hempstead, New York, for Petitioner. Stuart
F. Delery, Principal Deputy Assistant Attorney General, Stephen
J. Flynn, Assistant Director, Kathryn M. McKinney, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Wen    Bi    Chen,    a   native       and     citizen    of    the      People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration        judge’s    denial      of       her    requests     for    asylum       and

withholding of removal and denying her motion to remand.                                    We

have     thoroughly       reviewed       the       record,      including          the    U.S.

Department     of    State’s       International           Religious       Freedom       Report

2010 for China, the transcript of Chen’s merits hearing, and

Chen’s asylum application and supporting evidence.                            We conclude

that the record evidence does not compel a ruling contrary to

any     of    the        Board’s       factual           findings,     see        8      U.S.C.

§ 1252(b)(4)(B) (2006), and that substantial evidence supports

the Board’s decision.             See INS v. Elias–Zacarias, 502 U.S. 478,

481 (1992).        We have also reviewed the denial of Chen’s motion

to remand and find no abuse of discretion.                           See Onyeme v. INS,

146 F.3d 227, 234 (4th Cir. 1998) (setting forth standard of

review).

             Accordingly, we deny the petition for review for the

reasons stated by the Board.               See In re: Chen (B.I.A. Oct. 31,

2012).       We dispense with oral argument because the facts and

legal    contentions       are     adequately        presented        in    the    materials




                                               2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                             PETITION DENIED




                                     3